       Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 1 of 13




              ****EXECUTION SCHEDULED FOR JANUARY 15, 2021****

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE FEDERAL                          )
BUREAU OF PRISONS’ EXECUTION                          )
PROTOCOL CASES,                                       )
                                                      )
Lead case:     Roane et al. v. Barr et al.            )
                                                      )
                                                      )       Case No. 19-mc-00145-TSC
                                                      )
THIS DOCUMENT RELATES TO:                             )
                                                      )
Roane et al. v. Barr et al, No. 05-2337               )


SECOND AMENDED AND SUPPLEMENTAL COMPLAINT OF PLAINTIFF DUSTIN
  HIGGS FOR INDIVIDUALIZED INJUNCTIVE AND DECLARATORY RELIEF

                                              I.
                         Nature of Action and Procedural Background

       1.      Pursuant to the Court’s Order of February 19, 2020 (ECF No. 81) and Fed. R.

Civ. P. 15 (a) and (d), and in addition to his previous Complaint (ECF No. 229-1) and Amended

and Supplemental Complaint (ECF No. 343-1), Mr. Higgs brings this Second Amended and

Supplemental Complaint seeking injunctive and declaratory relief for violations of his rights

under the Eighth Amendment.

       2.      On November 20, 2020, Defendants set a date of January 15, 2021, for the

execution of Mr. Higgs. See ECF No. 330.

       3.      Pursuant to the Court’s February 19, 2020 Order (ECF No. 81), the circumstances

described herein “warrant . . . a separate filing” concerning “issues that are particular to” Mr.

Higgs. ECF No. 81. Because the Court has allowed individual plaintiffs to bring claims such as

these in a “separate filing,” Mr. Higgs does not intend for this Amended and Supplemental



                                                  1
      Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 2 of 13




Complaint to supersede his earlier claims contained in his Complaint or in his Amended and

Supplemental Complaint, including his claims for relief under the Eighth Amendment, the Ex

Post Facto Clause, the Administrative Procedure Act (“APA”), and the Food, Drug and Cosmetic

Act as made cognizable by the APA.

       4.      Mr. Higgs realleges and incorporates herein by reference, as if set forth in full

below, the paragraphs of his Complaint and Amended and Supplemental Complaint that relate to

the present claim. See ECF No. 229-1; ECF No. 343-1; In re Federal Bureau of Prisons

Execution Protocol Cases, 980 F.3d 123 (D.C. Cir. 2020) (reinstating consolidated Plaintiffs’

Eighth Amendment claim).

                                                II.

                                      Factual Background

       Mr. Higgs tested positive for COVID-19 on December 16, 2020

       5.      Mr. Higgs developed a cough and chills on December 13, 2020. His son,

Da’Quan Darby, visited Mr. Higgs on December 13 and 14, and noticed that his father was

coughing on both days. His father repeatedly asked whether the visiting room was cold when Mr.

Darby did not perceive it as cold, and Mr. Darby had the impression that his father had chills.

Decl. of Da’Quan Darby (Dec. 20, 2020) (Exhibit 1) at 1 (“Darby Decl.”). Mr. Darby perceived

his father’s symptoms to be worse on the second day. Id. Mr. Higgs told Mr. Darby that he felt

like he was coming down with something, and that he had taken some cough medicine.

       6.      On December 17, 2020, the Bureau of Prisons (“BOP”) informed counsel for Mr.

Higgs that he had tested positive for COVID-19.

       7.      As of the date of this filing, Mr. Higgs continues to experience symptoms of

COVID-19.



                                                 2
       Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 3 of 13




       Background on the COVID-19 virus

       8.      COVID-19 is “a highly contagious respiratory illness caused by a novel

coronavirus (SARS-CoV-2).” Decl. of Joel A. Zivot, M.D. (Aug. 31, 2020) at 3 (“Zivot Decl.”).

The illness originated in China but quickly spread across the globe, and the World Health

Organization declared COVID-19 a global pandemic on March 11, 2020. See World Health

Organization, WHO Timeline – COVID-19, https://www.who.int/news-room/detail/27-04-2020-

who-timeline---covid-19 (last visited Dec. 21, 2020).

       9.      COVID-19 “spreads via the respiratory route and as such, targets the lungs.”

Zivot Decl. at 4.

       10.     COVID-19 causes lung damage in a majority of patients, including those who

report experiencing only mild symptoms or no symptoms at all. In fact, CT scans revealed that of

the cases of COVID-19 from the Diamond Princess cruise ship, “54% of patients who

experienced asymptomatic infections still suffered the same severe lung changes (lung

opacifications) seen in many hospitalized patients.” Supp. Decl. of Gail Van Norman, M.D.

(Dec. 22, 2020) (Exhibit 2), at 4 (“Van Norman Suppl. Decl. (Dec. 22, 2020)”) (emphasis

added). For symptomatic patients, the percentage of patients with lung damage visible on a CT

scan rose to 79%. Id. This finding has been corroborated by other emerging research on the

effects of COVID-19 on the lungs. See id. In short, “[i]t is clear now that even in mild

infection—i.e. infection that is either asymptomatic or symptomatic but does not require

hospitalization—significant damage is occurring in the lungs . . . .” Id.

       11.     In addition to lung damage, COVID-19 often causes or exacerbates heart

conditions. See Decl. of Michael Stephen, M.D. (Dec. 22, 2020) (Exhibit 3) at 3-4 (“Stephen

Decl.”). Heart problems typically persist for some period of time after a person has apparently



                                                 3
       Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 4 of 13




recovered from the virus: according to one study, 78% of patients who had recently recovered

from COVID-19 had abnormal imaging as seen on a cardiac MRI. See id. at 3.

       12.     Doctors who treat COVID-19 patients routinely observe lingering effects from the

virus, even after the patient has apparently recovered. Some patients present with an apparently-

resolved COVID-19 infection, but “a complete workup on these patients often reveals decreased

heart function, small clots in the lung that impede heart function, or pneumonia.” Id. at 4.

       13.     Lingering effects from COVID-19 typically last at least two to three months after

the initial development of symptoms. See Stephen Decl. at 6 (observing that in Dr. Stephen’s

experience treating COVID-19 patients, it typically takes approximately 8 weeks for patients to

regain normal functioning); Van Norman Supp. Decl. (Dec. 22, 2020) at 5-6 (summarizing

research indicating that COVID-19 lung damage persists for at least 90-100 days).

       COVID-19 and execution with pentobarbital

       14.     The 2019 Protocol was developed prior to the emergence of SARS-CoV-2 (the

virus that causes COVID-19 illness).

       15.     Preexisting lung damage from COVID-19 infection is likely to put Mr. Higgs at

serious risk of severe pain and suffering from the pentobarbital injection called for by the 2019

Protocol.

       16.     As explained in detail in Mr. Higgs’s Complaint (ECF No. 229-1), injection with

a large dose of pentobarbital as outlined in the 2019 Protocol causes a large and sudden influx of

fluid in the lungs prior to the loss of consciousness, producing a sensation of drowning. Decl. of

Gail Van Norman, M.D., at 33-34 (Nov. 11, 2019) (ECF No. 24) (“Van Norman Decl.”); Decl.

of Mark A. Edgar, M.D., at 19-21 (Oct. 24, 2019) (ECF. No. 303-3) (“Edgar Decl.”); Zivot Decl.

at 2-3. This excruciating experience is comparable to waterboarding. Van Norman Decl. at 34.



                                                 4
       Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 5 of 13




         17.    “Infection with the COVID-19 virus causes severe damage to many areas in the

airways and the lungs, but most specifically to the alveolar-capillary membrane, which is also the

site of damage of massive barbiturate overdose.” Van Norman Supp. Decl. (Dec. 22, 2020) at 2.

         18.    Lung damage from COVID-19 thereby “sensitizes the lungs to more extensive

and immediate further damage . . . , causing massive pulmonary edema at an earlier stage in the

execution process before drug levels in the brain have peaked.” Id. at 3. Execution with

pentobarbital is thus “particularly likely to cause extreme suffering. Because COVID-19 can

cause lasting lung damage, a person injected with pentobarbital would experience the feeling of

suffocating or drowning even more quickly and acutely than a person who had not been infected

with COVID-19.” Zivot Decl. at 5-6; see Van Norman Supp. Decl. (Dec. 22, 2020) at 1

(“[T]hese prisoners will experience sensations of drowning and suffocation sooner than a person

without COVID-related lung damage and, therefore, their conscious experience of the symptoms

of pulmonary edema will be prolonged.”).

         Mr. Higgs’s preexisting medical conditions

         19.    Mr. Higgs has lifelong heart problems. Specifically, Mr. Higgs has a cardiac

murmur and a condition called mitral valve regurgitation, also known as mitral valve

insufficiency. See Stephen Decl. at 5 (noting that a recent electrocardiogram on November 12,

2020 and an ultrasound of his heart from May 26, 2020 show that Mr. Higgs has moderate mitral

valve regurgitation, left atrial enlargement, and likely left ventricular hypertrophy).

         20.    Mitral valve regurgitation occurs when the mitral valve on the left side of the

heart does not close properly, allowing blood to backflow or leak into the left atrium in the heart.

Zivot Supp. Decl. at 2-3. Over time, this condition can cause a patient to develop pulmonary

edema:



                                                  5
        Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 6 of 13




        When a patient has mitral regurgitation, each contraction of the heart forces some
        blood backwards into the left atrium and then further backwards into the lungs. . . .
        In the normal functioning heart, when the left ventricle contracts, the mitral valve
        shuts, preventing blood from regurgitating backwards. At the same time, the aortic
        valve opens and permits the normal flow of blood forward. The pressure in the
        lungs is not high enough to block backwards flow without a functioning mitral
        valve. A competent and non-leaking mitral valve is the normal protection for the
        lungs from this blood under pressure. Extra fluid in the lungs, when severe,
        produces significant shortness of breath and is called congestive heart failure or
        pulmonary edema.

Id. at 3.

        21.      Mitral valve regurgitation increases the risk of flash pulmonary edema. Dr.

Kendall Von Crowns, a medical expert retained by Defendants, has acknowledged that heart

conditions like Mr. Higgs’s can cause flash pulmonary edema in a prisoner executed with

pentobarbital:

        I know there’s a case report of an individual who developed flash pulmonary
        edema, but he had underlying heart issues, specifically mitral valve issues, as well
        as other heart problems. So his heart was already compromised when the flash
        pulmonary edema occurred.

        So in his situation, his flash pulmonary edema was the result of the fact that he
        already had a compromised heart which then resulted in him developing edema
        more rapidly than normal. So you have an individual that was already kind of
        critical when this occurred.

Evid. Hr’g Tr. (Sept. 18, 2020) at 18; see also Zivot Supp. Decl. at 2-3, 5-6.

        22.      Mr. Higgs’s COVID-19 infection exacerbates the risk created by his underlying

heart condition. Specifically, this condition “puts him at higher risk of COVID-19 related heart

issues” and increases his risk of COVID-related pulmonary edema. Stephen Decl. at 5. Because

Mr. Higgs has an enlarged left atrium, he is particularly at risk for COVID-related heart failure,

“as an enlarged left atrium ineffectively pumps blood to the left ventricle, further putting him at

risk for fluid to back up into his lungs (pulmonary edema).” Id. at 6.




                                                  6
       Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 7 of 13




        23.    Mr. Higgs also suffers from lifelong asthma, which often makes it difficult for

him to breathe. His asthma is serious and requires a “continuous high dose of inhaled steroids,”

id. at 5, and Mr. Higgs currently uses an inhaler about three times each day. In addition, Mr.

Higgs “has had asthma exacerbations over the years, and has required the use of nebulizer

treatments.” Id. His medical records reflect that at times, Mr. Higgs experiences “wheezing,

difficulty breathing, coughing, and shortness of breath” as a result of his asthma. Zivot Supp.

Decl. at 2.

        24.    For Mr. Higgs, the experience of pulmonary edema “would cause further strain on

Mr. Higgs’s already-impaired breathing.” Zivot Supp. Decl. at 2. Because of Mr. Higgs’s

asthma, he is likely to “struggle for air more quickly and painfully after the onset of pulmonary

edema because his asthma inflames and constricts his airways, making it more difficult for

enough oxygen to reach his lungs even under normal circumstances.” Id.

        25.    In sum, the risk of painful pulmonary edema while sensate is especially acute for

Mr. Higgs, who “is always at a greater risk for lung congestion than an otherwise healthy person

as a consequence of mitral regurgitation and asthma.” Zivot Supp. Decl. at 5.

        Supplemental Count III: Eighth Amendment Violation As Applied to Mr. Higgs

        26.    Mr. Higgs realleges and incorporates herein by reference all of the preceding

paragraphs of this Second Amended and Supplemental Complaint as if set forth in full below.

        27.    The Eighth Amendment provides prisoners with the right to be free from cruel

and unusual punishments. In carrying out a sentence of death, the Government violates the

Eighth Amendment if the planned manner of execution presents a “substantial risk of serious

harm” to the prisoner. Baze v. Rees, 553 U.S. 35, 50 (2008).




                                                 7
         Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 8 of 13




         28.   Executing Mr. Higgs under the 2019 Protocol poses a substantial risk of serious

harm to Mr. Higgs. Mr. Higgs’s recent infection with COVID-19, coupled with his preexisting

health problems, creates a substantial and unjustifiable risk that Mr. Higgs will endure an

excruciating experience akin to drowning to death.

         29.   The Eighth Amendment also forbids “deliberate indifference” to “serious medical

needs of prisoners.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). A prison official violates the

Eighth Amendment when he or she “knows of and disregards an excessive risk to inmate health

or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).

         30.   BOP knows of Mr. Higgs’s current COVID-19 infection, underlying asthma, and

mitral valve regurgitation.

         31.   The BOP must provide Mr. Higgs with medical care until the moment of his

death.

         32.   Executing Mr. Higgs pursuant to the 2019 Protocol poses a substantial risk of

severe pain due to his recent COVID-19 infection, his asthma, and his heart condition.

Defendants are deliberately indifferent to this risk.

         33.   There is substantial and unjustifiable risk that the Defendants will cause serious

harm to Mr. Higgs by executing him pursuant to the 2019 Protocol.

         34.   Mr. Higgs continues to plead the two alternative execution methods from his

original complaint: a pre-execution dose of an opioid or other suitable analgesic, as well as the

firing squad. See ECF No. 229-1 at 37-39. At a minimum, a third alternative method is to

postpone Mr. Higgs’s execution for a period of two to three months from the onset of his

COVID-19 infection, at which time the functioning of Mr. Higgs’s heart and lungs are likely to

improve, so that the postponement of Mr. Higgs’s execution would substantially reduce the



                                                  8
       Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 9 of 13




COVID-enhanced risk that he will experience flash pulmonary edema while sensate, as well as

the duration of that experience.

                                         Prayer for Relief

       WHEREFORE, in order to prevent the above-alleged violations of Mr. Higgs’s rights

under the Eighth Amendment, Plaintiff respectfully requests that this Court enter a judgment:

       a.      declaring that Defendants’ planned use of pentobarbital pursuant the 2019

Protocol to execute Plaintiff violates the Constitution;

       b.      enjoining Defendants from executing Mr. Higgs as scheduled on January 15,

2021, or on any other date until such time as Defendants’ method of administering death

sentences complies with the statutory and Constitutional provisions described herein; and

       c.      granting such further relief as the Court deems just and proper.


Dated: December 22, 2020                      Respectfully submitted,

                                              /s/ Alex Kursman
                                              Alex Kursman
                                              Devon Porter
                                              Federal Community Defender Office, E.D. Pa.
                                              601 Walnut Street, Suite 545 West
                                              Philadelphia, PA 19106
                                              Telephone: 215-928-0520
                                              Email: alex_kursman@fd.org

                                              Counsel for Plaintiff Dustin Higgs




                                                  9
      Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 10 of 13




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 22, 2020, I caused a true and correct a copy of the
foregoing amended and supplemental complaint and the exhibits thereto to be served on all
counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August 20, 2019
Order, below is a list of all counsel of record. The names marked with an asterisk (*) have no
email provided on the docket and are no longer with the identified firms.

 Alan Burch                                         Paul R. Perkins
 U.S. Attorney’s Office for the District of         Civil Division, Department of Justice
 Columbia                                           (202) 514-5090
 (202) 252-2550                                     Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                    Jonathan Kossak
 Peter S. Smith                                     Civil Division, Department of Justice
 United States Attorney's Office                    (202) 305-0612
 Appellate Division                                 Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                       Denise M. Clark
                                                    U.S. Attorney’s Office for the District of
 Ethan P. Davis                                     Columbia
 Civil Division, U.S. Department of Justice         (202) 252-6605
 (202) 616-4171                                     Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                    Jean Lin
 Robert J. Erickson                                 Civil Division, Department of Justice
 US Department of Justice                           (202) 514-3716
 (202) 514-2841                                     Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                    Cristen Cori Handley
 Joshua Christopher Toll                            Civil Division, Department of Justice
 KING & SPALDING LLP                                (202) 305-2677
 (202) 737-8616                                     Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                    Paul F. Enzinna
 Charles Anthony Zdebski                            ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                            (202) 753-5553
 MELLOTT, LLC                                       Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com                  Brandon David Almond
                                                    TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                            (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                     Email: brandon.almond@troutmansanders.com
 (404) 688-7530
 Email: gerald_king@fd.org                          Donald P. Salzman
                                                    SKADDEN, ARPS, SLATE, MEAGHER &



                                                1
    Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 11 of 13




Charles Fredrick Walker                       FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &               (202) 371-7983
FLOM LLP                                      Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com             Steven M. Albertson
                                              SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                        FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &               (202) 371-7112
FLOM LLP                                      Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com        Craig Anthony Harbaugh
(*pro hac vice application forthcoming)       FEDERAL PUBLIC DEFENDER, CENTRAL
                                              DISTRICT OF CALIFORNIA
Celeste Bacchi                                (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER                 Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                                Alexander Louis Kursman
Email: celeste_bacchi@fd.org                  OFFICE OF THE FEDERAL COMMUNITY
                                              DEFENDER/EDPA
Jonathan Charles Aminoff                      (215) 928-0520
FEDERAL PUBLIC DEFENDER,                      Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                                Kathryn B. Codd
Email: jonathan_aminoff@fd.org                VINSON & ELKINS LLP
                                              (202) 639-6536
Billy H. Nolas                                Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                           Robert E. Waters
(215) 928-0520                                KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                     Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                      Yousri H. Omar
VINSON & ELKINS LLP                           VINSON & ELKINS LLP
(202) 639-6633                                (202) 639-6500
                                              Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                           *William E. Hoffman, Jr.
(202) 639-6676                                KING & SPALDING LLP
Email: wlawler@velaw.com                      (404) 572-3383

Evan D. Miller                                Mark Joseph Hulkower
VINSON & ELKINS LLP                           STEPTOE & JOHNSON LLP
(202) 639-6605                                (202) 429-6221
Email: EMiller@velaw.com                      Email: mhulkower@steptoe.com

Margaret O’Donnell                            Robert A. Ayers



                                          2
    Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 12 of 13




(502) 320-1837                                STEPTOE & JOHNSON LLP
Email: mod@dcr.net                            (202) 429-6401
                                              Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                           Robert L. McGlasson
(202) 626-5502                                MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                    (404) 314-7664
                                              Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                         Sean D. O’Brien
(202) 429-8164                                PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com                (816) 363-2795
                                              Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                         Shawn Nolan
(202) 429-1320                                FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                     OFFICE, EDPA
                                              (215) 928-0520
Gary E. Proctor                               Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                           Joseph William Luby
(410) 444-1500                                FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com                 (215) 928-0520
                                              Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                      Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS                  HOGAN LOVELLS US LLP
(501) 324-6144                                (212) 918-3000
Email: Scott_Braden@fd.org                    Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                      Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                    KAISER DILLON, PLLC
OFFICE FOR THE EDPA                           (202) 640-4430
(215) 928-0520                                Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                              Andrew Moshos
David Victorson                               MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                                LLP
HOGAN LOVELLS US LLP                          (302) 351-9197
Email: David.Victorson@hoganlovells.com       Email: Amoshos@mnat.com

John D. Beck                                  Alan E. Schoenfeld
HOGAN LOVELLS US LLP                          WILMER CUTLER PICKERING HALE &
(212) 918-3000                                DORR LLP
Email: john.beck@hoganlovells.com             (212) 937-7294
                                              Email: Alan.Schoenfeld@wilmerhale.com



                                          3
     Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 13 of 13




 Amelia J. Schmidt                          Kathryn Louise Clune
 KAISER DILLON, PLLC                        CROWELL & MORING LLP
 (202) 869-1301                             (202) 624-5116
 Email: Aschmidt@kaiserdillon.com           kclune@crowell.com

 Norman Anderson                            Jennifer M. Moreno
 KAISER DILLON PLLC                         OFFICE OF THE PUBLIC FEDERAL
 (202) 640-2850                             DEFENDER, DISTRICT OF ARIZONA
 nanderson@kaiserdillon.com                 (602) 382-2718
                                            Jennifer_moreno@fd.org
 Jennifer Ying
 MORRIS NICHOLS ARSHT & TUNNELL             Ginger Dawn Anders
 LLP                                        MUNGER, TOLLES & OLSON LLP
 (302) 658-9300                             (202) 220-1107
 Email: Jying@mnat.com                      Ginger.anders@mto.com

 Andres C. Salinas                          *Jonathan S. Meltzer
 WILMER CUTLER PICKERING HALE &             MUNGER, TOLLES & OLSON LLP
 DORR LLP                                   (202) 220-1100
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com       *Brendan Gants
                                            MUNGER, TOLLES & OLSON LLP
 *Ryan M. Chabot                            (202) 220-1100
 WILMER CUTLER PICKERING HALE &
 DORR LLP                                   Timothy Kane
 (212) 295-6513                             FEDERAL COMMUNITY DEFENDER
                                            OFFICE, EDPA
 Dale Andrew Baich                          (215) 928-0520
 OFFICE OF THE FEDERAL PUBLIC               Email: timothy_kane@fd.org
 DEFENDER
 (602) 382-2816
 Dale_Baich@fd.org


Dated: December 22, 2020            /s/ Alex Kursman
                                    Alex Kursman
                                    Devon Porter
                                    Federal Community Defender Office, E.D. Pa.
                                    601 Walnut Street, Suite 545 West
                                    Philadelphia, PA 19106
                                    Telephone: 215-928-0520
                                    Email: alex_kursman@fd.org

                                    Counsel for Plaintiff Dustin Higgs




                                        4
